Citation Nr: 0803681	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-35 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD) (also claimed as stress).

2.	Entitlement to service connection for diabetes mellitus 
(also claimed as hyperlipidemia), claimed as due to 
exposure to herbicide agents.  


REPRESENTATION

Appellant represented by: Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied service connection for PTSD and diabetes mellitus as 
due to exposure to herbicide agents, as well as service 
connection for a bilateral knee disorder, low back disorder 
and depression.  The RO issued a notice of the decision in 
April 2004, and the veteran timely filed a Notice of 
Disagreement (NOD) in June 2004.  Subsequently, in July 2005 
the RO provided a Statement of the Case (SOC), and 
thereafter, in September 2005, the veteran timely filed a 
substantive appeal.

The veteran requested a videoconference hearing on these 
matters, which was held in August 2007 where the veteran 
presented as a witness before the undersigned acting veterans 
law judge.  A transcript of the hearing is of record.

As reflected in an August 2007 written correspondence, the 
veteran indicated his desire to withdraw three issues on 
appeal, namely, entitlement to service connection for: (1) a 
bilateral knee disorder; (2) a low back disorder; and (3) 
depression.  The Board accepts this letter as a valid 
withdrawal of these issues.  See 38 C.F.R. § 20.204; see also 
Hearing Transcript at 2.    

Also, at his Board hearing, the veteran read into evidence 
two additional pieces of evidence (letters from two 
physicians), and indicated his intention to submit copies of 
said letters and other evidence to the Board.  See Hearing 
Transcript at 7-8, 9.  The veteran, through his accredited 
representative effectively relinquished his procedural right 
to have the RO review, in the first instance, the new 
evidence offered, which the Board accepts as a valid waiver 
of RO consideration.  38 C.F.R. § 20.1304(c) (providing that 
if the veteran or his representative submits pertinent 
evidence, which the Board accepts, such evidence "must be 
referred to the [RO] for review, unless this procedural right 
is waived by the [veteran] or representative . . . . Such a 
waiver must be in writing or, if a hearing on appeal is 
conducted, the waiver must be formally and clearly entered on 
the record orally at the time of the hearing") (emphasis 
added); see Hearing Transcript at 9.  


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of 
the information and evidence necessary to substantiate the 
claims addressed in this decision; of the information VA 
failed to provide, any resulting prejudice has been 
rebutted.

2.	The veteran currently has PTSD, but the evidence does not 
show that he engaged in combat with the enemy and he has 
not provided any objective evidence to verify his claimed 
stressors.

3.	The veteran currently has diabetes mellitus, type II, but 
diabetes mellitus was not diagnosed until many decades 
post-service; and the veteran did not serve in Vietnam and 
was not otherwise exposed to herbicide agents during 
active service.


CONCLUSIONS OF LAW

1.	Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).  

2.	Service connection for diabetes mellitus, type II, is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with a 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the October 
2003 letter sent to the veteran by the RO adequately apprised 
him of most of the information and evidence needed to 
substantiate the claims, and that of the information it 
failed to provide, any presumed prejudice has been rebutted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The October 2003 letter from the RO satisfies most of these 
mandates.  It informed the veteran about the type of evidence 
needed to support his claims, namely, proof of: (a) an injury 
in military service or disease that began in or was made 
worse during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service, in 
addition to asking him to complete and return a PTSD 
questionnaire about his claimed stressors.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claims.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information that he had.  The Board 
thus finds that the veteran was effectively informed to 
submit all relevant evidence in his possession, and that he 
received notice of the evidence needed to substantiate his 
claims, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating.  Where such an error 
occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 889 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

The Board determines that any presumed prejudice to the 
veteran as a result of the lack of notification of the two 
Dingess elements relating to calculation of disability 
ratings and effective dates has been rebutted.  As discussed 
in greater detail below, the Board has denied the veteran's 
service connection claims for PTSD and diabetes mellitus as 
due to Agent Orange exposure.  Failure to notify the veteran 
of the two Dingess elements, therefore, could not have 
operated to his detriment, as service connection to which the 
Board or RO would apply disability ratings and effective 
dates has not been established.  Under such circumstances, 
the Board concludes that the presumed prejudice to the 
veteran has been rebutted.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the March 
2004 RO decision that is the subject of this appeal in its 
October 2003 letter.  Accordingly, the RO provided proper 
VCAA notice at the required time.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, but it did not solicit a 
medical opinion for the purposes of deciding his claims, 
apparently because the RO did not deem such an opinion or 
examination to be "necessary" to render its decision on the 
claims.  See 38 U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. 
3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.159(c)(4) require the Secretary to treat an examination or 
opinion as being necessary to make a decision on a claim if, 
taking into consideration all information and law or medical 
evidence (including statements of the veteran), there is 
"(1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. §. 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).    
 
The Board determines that VA had no duty to provide a VA 
medical examination or opinion with respect to either service 
connection claim on appeal.  As discussed in more detail 
below, although the record reflects that the veteran has 
current diagnoses of PTSD and diabetes mellitus, the evidence 
does not show that he served in combat, that he served in 
Vietnam, or that he otherwise had exposure to herbicide 
agents during active service.  There is also no evidence 
corroborating any of his alleged in-service stressors.  In 
the absence of such evidence, even with current medical 
diagnoses, service connection cannot be established for the 
claimed disabilities.  The Board finds that the evidence of 
record is sufficient to resolve this appeal, and, therefore, 
VA had no further duty to provide an examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

II. Law & Regulations 

a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

PTSD
In order for a veteran to establish service connection for 
PTSD he must offer proof of: (1) a current medical diagnosis 
of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible 
supporting evidence that a claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current PTSD symptoms and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); accord Sizemore v. Principi, 18 Vet. 
App. 264, 269 (2004); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  38 C.F.R. § 4.125(a), which governs diagnosis of 
mental disorders, requires a diagnosis to conform to 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) or to be supported by the findings on the examination 
report, and if it does not, the report must be returned to 
the examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a).  Where a current diagnosis of PTSD exists, the 
sufficiency of the claimed in-service stressor is presumed, 
however, credible evidence that the claimed in-service 
stressor actually occurred is also required.   Sizemore, 
supra.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); 
accord Stone v. Nicholson, 480 F.3d 1111, 1113 (Fed. Cir. 
2007) (noting that "in order for a veteran to be able to 
show service-connection for an injury using only lay 
evidence, the veteran must have engaged in combat with the 
enemy"); Sizemore, 18 Vet. App. at 270.  Participation in 
combat, a determination that is to be made on a case-by-case 
basis, requires that a veteran personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99; accord Sizemore, supra, at 272.  This may 
be established through "recognized military citations or 
other supportive evidence."  Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993). 

If the veteran did not engage in combat with the enemy, or 
the claimed stressor is unrelated to combat, then the 
veteran's testimony alone does not suffice to establish the 
occurrence of the alleged stressor; instead, the veteran must 
corroborate his testimony by credible supporting evidence.  
See Stone, 480 F.3d at 1114 (finding no error in Board 
determination that a non-combat veteran's "own statements 
cannot serve as 'corroboration' of the facts contained in 
those statements"); Sizemore, 18 Vet. App. at 270; Cohen, 10 
Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389, 396 
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Because the question of whether the veteran was exposed to a 
stressor in service is a factual one, VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991); Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992); accord Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (noting that the Board is not bound to 
accept a veteran's uncorroborated account of his active 
service experiences or medical opinions based on those 
accounts).  Corroboration of every detail of a claimed 
stressor, including personal participation, is not required, 
and independent evidence that the incident occurred is 
sufficient.  Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002); see also Suozzi v. Brown, 10. Vet. App. 307, 310-311 
(1997).  Further, any service department records must 
support, not contradict, the veteran's testimony regarding 
the non-combat stressor.  Doran, 6 Vet. App. at 289.

Presumptive Service Connection
Some diseases that become manifest after service "will be 
considered to have been incurred in or aggravated by service 
. . . even though there is no evidence of such disease during 
the period of service," as long as these diseases become 
manifest to a compensable degree within the applicable 
regulatory time periods.  38 C.F.R. § 3.307(a); see 38 C.F.R. 
§ 3.309.  With respect to chronic diseases, such a disease 
"must have become manifest to a degree of 10 percent or more 
within 1 year . . . from the date of separation from service. 
. . ."  38 C.F.R. § 3.307(a)(3).  Only those diseases 
enumerated in 38 C.F.R. § 3.309(a) qualify as "chronic" for 
the purposes of the regulation, and those include diabetes 
mellitus, among others.  38 C.F.R. §§ 3.307(a), 3.309(a).  
The veteran must also have served 90 days or more during a 
war period or after December 31, 1946.  38 C.F.R. § 
3.307(a)(1).

In addition, certain diseases, such as diabetes mellitus, 
associated with exposure to herbicide agents may be presumed 
to have been incurred during service if such disease becomes 
manifest at any time after said service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
For purposes of establishing such presumptive service 
connection, a veteran must have had exposure to "an 
herbicide used in support of United States and allied 
military operations in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 . . . ."  38 C.F.R. § 3.307(6) (emphasis added); accord 
38 U.S.C.A. § 1116(f).  

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  

III. Analysis

a. Factual Background
The veteran's March 1967 Report of Medical Examination for 
Induction contains a normal clinical evaluation of all 
systems, except for a notation of a scar on the right 
forearm.  In his companion Report of Medical History, the 
veteran did not indicate that he had ever had any 
psychological problems or diabetes mellitus.  

A March 1967 Chronological Record of Medical Care reflects 
that the veteran visited with the Mental Hygiene Consultation 
Service.  At this time, the examiner noted that the veteran 
was emotional and dependent, and that he reported missing 
home and having difficulty with training.  He diagnosed the 
veteran with "E.I.R." and "somewhat P.D. duty social 
work."

The veteran's December 1968 Report of Medical Examination for 
Separation contains a normal clinical evaluation of all 
systems, save for a notation of a scar on the right forearm.  
In his accompanying Report of Medical History, the veteran 
made no indication that he experienced any psychiatric 
difficulties or that he had diabetes mellitus.    

As noted on his DD Form 214, during his active duty the 
veteran served as an engine and powertraine repairman, as 
well as a diesel engine mechanic.  He received the National 
Defense Service Medal, the Vietnam Service Medal with two 
Bronze Stars, the Vietnam Campaign Medal with Device 1960, 
and Expert (M14 with two O/S Bars.  Other service records 
denote service in Thailand from July 1967 to July 1968, and 
further describe the veteran's active duty occupations of 
shoe and automotive repairman.    

An April 2000 private medical record indicates that the 
veteran had "borderline elevated glucose," and December 
2000, October 2002 and November 2002 private medical notes 
confirm a diagnosis of diabetes mellitus, type II.    

In his September 2003 claim, the veteran described his 
intention to file for service connection for PTSD "due to 
combat in Vietnam and other disabilities relating to the 
exposure to Agent Orange."  

An October 2003 response to an information request from the 
National Personnel Records Center (NPRC) discloses that there 
were "no records of exposure to herbicides."  

In a September 2005 letter to Congressman Ron Paul, the 
veteran indicated that he, along with five other men, 
participated in secret intelligence-gathering missions to 
Vietnam from October 1967 to December 1967, and to Cambodia 
in January 1967.  The veteran stated that he never knew his 
teammate's names, and that he was known as "number 2."  He 
described how he would take "trinkets" from Vietnamese 
soldiers to prove to his supervisors that he had accomplished 
his mission and that he was exposed to Agent Orange during 
said missions.  He noted that prior to his secret missions, 
he had been assigned to drive a five-ton wrecker, but that an 
official from the CIA had recruited him for the covert 
missions.   

A July 2007 correspondence by the veteran's private 
physician, Dr. K.M., indicates that he had PTSD consistent 
with the criteria contained in the most current Diagnostic 
and Statistical Manual (DSM).  Dr. K.M. also stated his 
opinion that the PTSD "is directly caused by the events, 
which occurred while he was serving in the military and not 
by anything else."  

Similarly, as reflected in an August 2007 letter, the 
veteran's private psychiatrist, Dr. N.D., provided a 
diagnosis of PTSD for which she prescribed him Prozac and 
Ativan.   

At his August 2007 videoconference hearing, the veteran 
testified that while service in Thailand at Camp Friendship, 
he was sent on four information-seeking, combat missions, 
which took him to South Vietnam (outside Da Nang), Cambodia 
and Laos.  Hearing Transcript at 3-4, 10, 11, 12.  He stated 
that during these missions, only the chief was permitted to 
talk to people, that he never came across any other American 
troops, and that he perhaps killed someone while engaged in 
combat with the enemy.  Hearing Transcript at 4, 5.  The 
veteran reported that he saw children being killed by hand 
grenades.  Hearing Transcript at 6.  His accredited 
representative read into evidence the July 2007 and August 
2007 letters from Drs. K.M. and N.D.  Hearing Transcript at 
7-8.

As for the veteran's service connection claim for diabetes 
mellitus, he indicated that he should be service connected 
for it based on exposure to Agent Orange in Vietnam.  Hearing 
Transcript at 10.           

b. Discussion
The Board determines that the evidence preponderates against 
the veteran's claims.  Specifically, while the veteran has 
current diagnoses of PTSD and diabetes mellitus, the evidence 
of record bears no indication of any complaints of, treatment 
for or diagnoses of these disorders during service or for 
many decades thereafter.  Although the Board acknowledges 
that the veteran consulted with a specialist in mental 
hygiene on one occasion during service, he did not receive a 
diagnosis of PTSD at this time, and any emotional issues 
appear to have been acute and to have resolved during 
service, as shown by the veteran's normal psychological 
evaluation at service discharge in December 1968.  The first 
documented diagnoses of PTSD and diabetes mellitus occurred 
in 2007 and 2000 respectively, some 30 years post-service, 
and the passing of such a significant lapse in time weighs 
against these claims.  See Maxson v. West, 12 Vet. App. 453, 
459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc).

In addition, with respect to the veteran's PTSD claim, the 
evidence of record does not demonstrate that he engaged in 
combat with the enemy, and he has not provided objective 
evidence apart from his own testimony to verify his claimed 
in-service stressors.  As reflected in his service records, 
the veteran served as a mechanic and repairman.  Although he 
received numerous commendations, such as National Defense 
Service Medal, the Vietnam Service Medal with two Bronze 
Stars, and the Vietnam Campaign Medal with Device 1960, none 
conclusively denotes combat service.  See 71 Fed. Reg. 17275-
17334 (Apr. 5, 2006) (outlining criteria used in awarding 
service medals).  This fact, coupled with the non-combat 
occupational capacity in which the veteran served as well as 
the lack of any other evidence confirming combat service, 
leads the Board to conclude that he did not participate in 
combat action during his tour of duty.  

The Board also finds that the evidence of record does not 
establish a non-combat verified stressor.  Despite having 
been informed in October 2003 about the need to provide 
specific details of his claimed in-service stressors, the 
veteran has provided no detailed evidence in this regard, and 
further has only supplied his own testimony to corroborate 
the claimed stressors.  The RO, in its October 2003 
correspondence, asked the veteran to complete the attached 
PTSD questionnaire, which would have provided it with details 
of the alleged incident(s), but the veteran never returned 
said survey.  In addition, the RO specifically asked the 
veteran to provide objective lay statements from persons who 
knew him in service in support of his service connection 
claim, but he provided none, and instead, he has offered only 
his subjective and general accounts of seeing dead bodies 
during alleged covert missions and perhaps killing enemy 
soldiers.  See Hearing Transcript at 4, 5.  In the absence of 
any other objective evidence verifying the veteran's claimed 
in-service stressors or providing sufficient detail about 
said stressors, service connection for PTSD must be denied.              

The Board also notes that although the veteran's private 
psychiatrist, Dr. K.M., has offered the view that the 
veteran's current PTSD is causally related to his military 
experiences, this statement, while relevant to the issue of 
nexus, does not aid the veteran in terms of verification of 
his claimed stressors. 

As for his service connection claim for diabetes mellitus as 
due to Agent Orange exposure, the Board finds that although 
the veteran's service records reflect that he served abroad 
during his period of active duty, these documents only place 
him at Camp Friendly in Thailand, not in Vietnam.  While the 
Board acknowledges that the veteran has stated that he 
partook in secret missions to Vietnam and other locales, 
which exposed him to Agent Orange, he has not provided any 
additional information, to include lay evidence such as buddy 
statements, that would corroborate such a claim.  Also, his 
service records do not suggest any duties or assignments that 
would be consistent with his alleged participate in covert 
actions in Vietnam.  The lack of such evidence, in addition 
to the existence of service records that do not place the 
veteran in Vietnam, leads the Board to conclude that he did 
not have exposure to herbicide agents.  Furthermore, the 
evidence does not demonstrate that the veteran developed 
diabetes mellitus within one year after his 1969 service 
discharge, and there is no indication that his diabetes 
mellitus is otherwise related to his military service.  
Accordingly, the claim is denied.      

IV. Conclusion 
For the reasons stated above, the Board finds that service 
connection is not warranted.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.




ORDER

Service connection for PTSD (also claimed as stress) is 
denied.

Service connection for diabetes mellitus, type II (also 
claimed as hyperlipidemia) is denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


